                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 ANDREW MAISON,
                                               Case No. 2:19-cv-10671
             Petitioner,
                                               HONORABLE STEPHEN J. MURPHY, III
 v.

 THOMAS WINN,

             Respondent.
                                  /

               ORDER GRANTING RESPONDENT'S
  MOTION TO SEAL CRIME SCENE AND AUTOPSY PHOTOGRAPHS [7]

      On March 10, 2016, Petitioner Andrew Masion was convicted of homicide-

felony murder, two counts of torture, and two counts of child abuse in the first degree.

ECF 1, PgID 1. He filed a petition for a writ of habeas corpus pursuant to 18 U.S.C.

§ 2254 on March 4, 2019. Id. On September 19, 2019, Respondent Thomas Winn filed

a motion to file crime scene and autopsy photographs of Petitioner's minor victims—

his three-year-old and five-year-old daughters—under seal. ECF 7. Petitioner did not

respond.

      The Court can, for good cause, seal "records when the interests of privacy

outweigh the public's right to know." In re Knoxville News-Sentinel Co., Inc., 723 F.2d

470, 474 (6th Cir. 1983); Fed. R. Civ. P. 26(c). But "[t]he [C]ourt must balance the

public's common law right of access against the interests favoring nondisclosure." In

re Polemar Constr. Ltd. P'ship, 23 F. App'x 423, 425 (6th Cir. 2001) (citing Nixon v.

Warner Commc'ns, Inc., 435 U.S. 589, 599, 602 (1978)).




                                           1
      Here, Respondent asserts that the crime scene images contain graphic photos

of Petitioner's three-year-old and five-year-old daughters, and that the autopsy

photos include nude pictures of Petitioner's five-year-old daughter. ECF 7, PgID

1508–09. Because of the sensitive and graphic nature of the photographs and the

young age of the victims, the Court finds that the victims' privacy interests outweigh

the public's interest and that there is good cause to seal the autopsy and crime scene

photographs.

      WHEREFORE, it is hereby ORDERED that Respondent's motion to seal [7]

is GRANTED.

      IT IS FURTHER ORDERED that Respondent shall FILE the crime scene

and autopsy photos of Petitioner's minor victims under seal.

      SO ORDERED.


                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: October 21, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on October 21, 2019, by electronic and/or ordinary mail.

                                       s/ Kristen MacKay
                                       Case Manager Generalist




                                          2
